Exhibit 10.2 

Execution Version

INVESTMENT MANAGEMENT TRUST AGREEMENT

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of April 27, 2020, by and between Social Capital Hedosophia Holdings Corp.
II, a Cayman Islands exempted company (the “Company”), and Continental Stock
Transfer & Trust Company, a New York corporation (the “Trustee”).

WHEREAS, the Company’s registration statements on Form S-1, File Nos. 333-236774
and 333-237864 (together, the “Registration Statement”), and prospectus (the
“Prospectus”) for the initial public offering of the Company’s units (the
“Units”), each of which consists of one of the Company’s Class A ordinary
shares, par value $0.0001 per share (each, an “Ordinary Share”), and one-third
of one redeemable warrant, each whole warrant entitling the holder thereof to
purchase one Ordinary Share (such initial public offering hereinafter referred
to as the “Offering”), has been declared effective as of the date hereof by the
U.S. Securities and Exchange Commission; and

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Credit Suisse Securities (USA) LLC, as
representative of the several underwriters (the “Underwriters”) named therein;
and

WHEREAS, as described in the Prospectus, $360,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $414,000,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of Ordinary
Shares included in the Units issued in the Offering as hereinafter provided (the
amount to be delivered to the Trustee (and any interest subsequently earned
thereon) is referred to herein as the “Property,” the shareholders for whose
benefit the Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $12,600,000, or $14,490,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

NOW THEREFORE, IT IS AGREED:

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

(a)                Hold the Property in trust for the Beneficiaries in
accordance with the terms of this Agreement in the Trust Account established by
the Trustee located in the United States at J.P. Morgan Chase Bank, N.A. (or at
another U.S. chartered commercial bank with consolidated assets of $100 billion
or more) and at a brokerage institution selected by the Trustee that is
reasonably satisfactory to the Company;

  

 



(b)               Manage, supervise and administer the Trust Account subject to
the terms and conditions set forth herein;

(c)                In a timely manner, upon the written instruction of the
Company, invest and reinvest the Property in United States government securities
within the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 185 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, which invest
only in direct U.S. government treasury obligations, as determined by the
Company; it being understood that the Trust Account will earn no interest while
account funds are uninvested awaiting the Company’s instructions hereunder;
while on deposit, the Trustee may earn bank credits or other consideration;

(d)               Collect and receive, when due, all interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

(e)                Promptly notify the Company and Credit Suisse Securities
(USA) LLC of all communications received by the Trustee with respect to any
Property requiring action by the Company;

(f)                Supply any necessary information or documents as may be
requested by the Company (or its authorized agents) in connection with the
Company’s preparation of tax returns relating to assets held in the Trust
Account or in connection with the preparation or completion of the audit of the
Company’s financial statements by the Company’s auditors;

(g)               Participate in any plan or proceeding for protecting or
enforcing any right or interest arising from the Property if, as and when
instructed by the Company to do so;

(h)               Render to the Company monthly written statements of the
activities of, and amounts in, the Trust Account reflecting all receipts and
disbursements of the Trust Account;

(i)                 Commence liquidation of the Trust Account only after and
promptly after (x) receipt of, and only in accordance with, the terms of a
letter from the Company (“Termination Letter”) in a form substantially similar
to that attached hereto as either Exhibit A or Exhibit B signed on behalf of the
Company by its Chief Executive Officer, President, Chief Financial Officer,
Chief Operating Officer, General Counsel, Secretary or Chairman of the board of
directors of the Company (the “Board”) or other authorized officer of the
Company, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account, including interest (less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses and
which interest shall be net of any taxes payable, it being understood that the
Trustee has no obligation to monitor or question the Company’s position that an
allocation has been made for taxes payable), only as directed in the Termination
Letter and the other documents referred to therein; provided, that, in the case
a Termination Letter in the form of Exhibit A is received, or (y) upon the date
which is twenty-four (24) months after the closing of the Offering, or such
later date as may be approved by the Company’s shareholders in accordance with
the Company’s amended and restated memorandum and articles of association, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest (less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses and
which interest shall be net of any taxes payable), shall be distributed to the
Public Shareholders of record as of such date;

2 

 



(j)                 Upon written request from the Company, which may be given
from time to time in a form substantially similar to that attached hereto as
Exhibit C (a “Tax Payment Withdrawal Instruction”), withdraw from the Trust
Account and distribute to the Company the amount of interest earned on the
Property requested by the Company to cover any tax obligation owed by the
Company as a result of assets of the Company or interest or other income earned
on the Property, which amount shall be delivered directly to the Company by
electronic funds transfer or other method of prompt payment, and the Company
shall forward such payment to the relevant taxing authority; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution so long as there is no reduction in the principal amount initially
deposited in the Trust Account; provided, further, however, that if the tax to
be paid is a franchise tax, the written request by the Company to make such
distribution shall be accompanied by a copy of the franchise tax bill for the
Company and a written statement from the principal financial officer of the
Company setting forth the actual amount payable (it being acknowledged and
agreed that any such amount in excess of interest income earned on the Property
shall not be payable from the Trust Account). The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request;

(k)               Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
D (a “Shareholder Redemption Withdrawal Instruction”), the Trustee shall
distribute on behalf of the Company the amount requested by the Company to be
used to redeem Ordinary Shares from Public Shareholders properly submitted in
connection with a shareholder vote to approve an amendment to the Company’s
amended and restated memorandum and articles of association (A) to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial merger, share exchange, asset acquisition,
share purchase, reorganization or similar business combination involving the
Company and one or more businesses (a “Business Combination”) or to redeem 100%
of the Company’s public shares if it does not complete its initial Business
Combination within twenty-four (24) months from the closing of the Offering or
(B) with respect to any other provision relating to shareholders’ rights or
pre-initial Business Combination activity. The written request of the Company
referenced above shall constitute presumptive evidence that the Company is
entitled to distribute said funds, and the Trustee shall have no responsibility
to look beyond said request; and

(l)                 Not make any withdrawals or distributions from the Trust
Account other than pursuant to Section 1(i), (j) or (k) above.

3 

 

2.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

(a)                Give all instructions to the Trustee hereunder in writing,
signed by the Company’s Chairman of the Board, President, Chief Executive
Officer, Chief Financial Officer, Chief Operating Officer, General Counsel or
Secretary. In addition, except with respect to its duties under Sections 1(i),
1(j) and 1(k) hereof, the Trustee shall be entitled to rely on, and shall be
protected in relying on, any verbal or telephonic advice or instruction which
it, in good faith and with reasonable care, believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;

(b)               Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee from and against any and all reasonable and documented
expenses, including reasonable outside counsel fees and disbursements, or losses
suffered by the Trustee in connection with any action taken by it hereunder and
in connection with any action, suit or other proceeding brought against the
Trustee involving any claim, or in connection with any claim or demand, which in
any way arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim; provided that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which such consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel;

(c)                Pay the Trustee the fees set forth on Schedule A hereto,
including an initial acceptance fee, annual administration fee, and transaction
processing fee which fees shall be subject to modification by the parties from
time to time. It is expressly understood that the Property shall not be used to
pay such fees unless and until it is distributed to the Company pursuant to
Sections 1(i) through 1(j) hereof. The Company shall pay the Trustee the initial
acceptance fee and the first annual administration fee at the consummation of
the Offering. The Company shall not be responsible for any other fees or charges
of the Trustee except as set forth in this Section 2(c) and as may be provided
in Section 2(b) hereof;

(d)               In connection with any vote of the Company’s shareholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of the inspector of elections for the shareholder meeting verifying
the vote of such shareholders regarding such Business Combination;

(e)                Provide Credit Suisse Securities (USA) LLC with a copy of any
Termination Letter(s) and/or any other correspondence that is sent to the
Trustee with respect to any proposed withdrawal from the Trust Account promptly
after it issues the same;

4 

 

(f)                Expressly provide in any Instruction Letter (as defined in
Exhibit A) delivered in connection with a Termination Letter in the Form of
Exhibit A that the Deferred Discount be paid directly to the account or accounts
directed by Credit Suisse Securities (USA) LLC; and

(g)               Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement.

3.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

(a)                Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this Agreement
and that which is expressly set forth herein;

(b)               Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
party except for liability arising out of the Trustee’s gross negligence, fraud
or willful misconduct;

(c)                Institute any proceeding for the collection of any principal
and income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

(d)               Refund any depreciation in principal of any Property;

(e)                Assume that the authority of any person designated by the
Company to give instructions hereunder shall not be continuing unless provided
otherwise in such designation, or unless the Company shall have delivered a
written revocation of such authority to the Trustee;

(f)                The other parties hereto or to anyone else for any action
taken or omitted by it, or any action suffered by it to be taken or omitted, in
good faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee with
written notification to the Company, which counsel may be the Company’s
counsel), statement, instrument, report or other paper or document (not only as
to its due execution and the validity and effectiveness of its provisions, but
also as to the truth and acceptability of any information therein contained)
which the Trustee believes, in good faith and with reasonable care, to be
genuine and to be signed or presented by the proper person or persons. The
Trustee shall not be bound by any notice or demand, or any waiver, modification,
termination or rescission of this Agreement or any of the terms hereof, unless
evidenced by a written instrument delivered to the Trustee, signed by the proper
party or parties and, if the duties or rights of the Trustee are affected,
unless it shall give its prior written consent thereto;

5 

 

(g)               Verify the accuracy of the information contained in the
Registration Statement;

(h)               Provide any assurance that any Business Combination entered
into by the Company or any other action taken by the Company is as contemplated
by the Registration Statement;

(i)                 File information returns with respect to the Trust Account
with any local, state or federal taxing authority or provide periodic written
statements to the Company documenting the taxes payable by the Company, if any,
relating to any interest income earned on the Property;

(j)                 Prepare, execute and file tax reports, income or other tax
returns and pay any taxes with respect to any income generated by, and
activities relating to, the Trust Account, regardless of whether such tax is
payable by the Trust Account or the Company, including, but not limited to,
franchise and income tax obligations, except pursuant to Section 1(j) hereof; or

(k)               Verify calculations, qualify or otherwise approve the
Company’s written requests for distributions pursuant to Sections 1(i), 1(j) or
1(k) hereof.

4.                  Trust Account Waiver. The Trustee has no right of set-off or
any right, title, interest or claim of any kind (“Claim”) to, or to any monies
in, the Trust Account, and hereby irrevocably waives any Claim to, or to any
monies in, the Trust Account that it may have now or in the future. In the event
the Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

5.             Termination. This Agreement shall terminate as follows:

(a)                If the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee, pending which the Trustee shall continue
to act in accordance with this Agreement. At such time that the Company notifies
the Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement (whether following the Trustee giving
notice that it desires to resign under this Agreement or the Company otherwise
electing to replace the Trustee under this Agreement), the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that in the event that the Company does not locate a successor trustee
within ninety (90) days of receipt of the resignation notice from the Trustee,
the Trustee may submit an application to have the Property deposited with any
court in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever;

(b)               At such time that the Trustee has completed the liquidation of
the Trust Account and its obligations in accordance with the provisions of
Section 1(i) hereof and distributed the Property in accordance with the
provisions of the Termination Letter, this Agreement shall terminate except with
respect to Section 2(b); or

6 

 



(c)                If the Offering is not consummated within ten (10) business
days of the date of this Agreement, in which case any funds received by the
Trustee from the Company or SCH Sponsor II LLC for purposes of funding the Trust
Account shall be promptly returned to the Company or SCH Sponsor II LLC, as
applicable.

6.             Miscellaneous.

(a)                The Company and the Trustee each acknowledge that the Trustee
will follow the security procedures set forth below with respect to funds
transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee shall rely upon all information supplied
to it by the Company, including, account names, account numbers, and all other
identifying information relating to a Beneficiary, Beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee shall not be liable for any
loss, liability or out-of-pocket expense resulting from any error in the
information or transmission of the funds.

(b)               This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York.

(c)                This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof.
Except for Section 1(i), 1(j) and 1(k) hereof (which sections may not be
modified, amended or deleted without the affirmative vote of sixty five percent
(65%) of the then outstanding Ordinary Shares and Class B ordinary shares, par
value $0.0001 per share, of the Company voting together as a single class;
provided that no such amendment will affect any Public Shareholder who has
otherwise indicated his, her or its election to redeem his, her or its Ordinary
Shares in connection with a shareholder vote sought to amend this Agreement),
this Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto.

(d)               The parties hereto consent to the jurisdiction and venue of
any state or federal court located in the City of New York, State of New York,
for purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM
OR COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE
RIGHT TO TRIAL BY JURY.

(e)                Any notice, consent or request to be given in connection with
any of the terms or provisions of this Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, by electronic mail or by facsimile
transmission:



7 

 



if to the Trustee, to:

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez



Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

if to the Company, to:

Social Capital Hedosophia Holdings Corp. II

317 University Ave, Suite 200

Palo Alto, CA 94301

Attn: Chief Executive Officer

Email: legal@SocialCapital.com

with a copy to:

Hedosophia

Yalding House

152 Great Portland Street

London, W1W 6AJ

United Kingdom

Attn: General Counsel

in each case, with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA 90071
Attn: Gregg A. Noel, Esq.

Fax No.: (213) 621-5234

and

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010-3629
Attn: Niron Stabinsky

and

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Attn: Harald Halbhuber, Esq.
Ilir Mujalovic, Esq.
Fax No.: (646) 848-7150
Fax No.: (646) 848-5313


8 

 



(f)                This Agreement may not be assigned by the Trustee without the
prior consent of the Company.

(g)               Each of the Company and the Trustee hereby represents that it
has the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

(h)               This Agreement is the joint product of the Trustee and the
Company and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

(i)                 This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument. Delivery of
a signed counterpart of this Agreement by facsimile or electronic transmission
shall constitute valid and sufficient delivery thereof.

(j)                 Each of the Company and the Trustee hereby acknowledges and
agrees that Credit Suisse Securities (USA) LLC is a third party beneficiary of
this Agreement.

(k)               Except as specified herein, no party to this Agreement may
assign its rights or delegate its obligations hereunder to any other person or
entity.

[Signature page follows]

9 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.



  Continental Stock Transfer & Trust Company,
as Trustee         By:   /s/ Francis Wolf     Name: Francis Wolf
Title:      President        

Social Capital Hedosophia Holdings Corp. II

        By: /s/ Chamath Palihapitiya     Name: Chamath Palihapitiya
Title:     Chief Executive Officer

 

 

 

[Signature Page to Investment Management Trust Agreement]



 

 

SCHEDULE A

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of the Offering by wire transfer. $3,500.00 Annual fee First year fee
payable at initial closing of the Offering by wire transfer, thereafter on the
anniversary of the effective date of the Offering by wire transfer or check.
$10,000.00 Transaction processing fee for disbursements to Company under
Sections 1(i) and 1(j) Billed to Company following disbursement made to Company
under Sections 1(i) and 1(j) $250.00 Paying Agent services as required pursuant
to Section 1(i) and 1(k) Billed to Company upon delivery of service pursuant to
Section 1(i) and 1(k) Prevailing rates

 

 

 

Sched. A-1

 

EXHIBIT A

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

Re: Trust Account No.                   Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Social Capital Hedosophia Holdings Corp. II (the “Company”) and Continental
Stock Transfer & Trust Company (the “Trustee”), dated as of April 27, 2020 (the
“Trust Agreement”), this is to advise you that the Company has entered into an
agreement with          (the “Target Business”) to consummate a business
combination with Target Business (the “Business Combination”) on or about
[insert date]. The Company shall notify you at least seventy-two (72) hours in
advance of the actual date (or such shorter time period as you may agree) of the
consummation of the Business Combination (“Consummation Date”). Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds into the above-referenced trust operating account at [·] to the effect
that, on the Consummation Date, all of the funds held in the Trust Account will
be immediately available for transfer to the account or accounts that Credit
Suisse Securities (USA) LLC (the “Representative”) (with respect to the Deferred
Discount) and the Company shall direct on the Consummation Date. It is
acknowledged and agreed that while the funds are on deposit in the trust
operating account at [·] awaiting distribution, neither the Company nor the
Representative will earn any interest.

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially, concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) [an affidavit] [a certificate] of the Chief Executive
Officer, which verifies that the Business Combination has been approved by a
vote of the Company’s shareholders, if a vote is held and (b) joint written
instruction signed by the Company and the Representative with respect to the
transfer of the funds held in the Trust Account, including payment of the
Deferred Discount from the Trust Account (the “Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter, in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.



A-1 

 



In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.



  Very truly yours,       Social Capital Hedosophia Holdings Corp. II        
By:         Name:
Title:

 

cc: Credit Suisse Securities (USA) LLC

 

 

A-2 

 

EXHIBIT B

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

Re: Trust Account No. [                 ] Termination Letter

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Social Capital Hedosophia Holdings Corp. II (the “Company”) and Continental
Stock Transfer & Trust Company (the “Trustee”), dated as of April 27, 2020 (the
“Trust Agreement”), this is to advise you that the Company has been unable to
effect a business combination with a Target Business (the “Business
Combination”) within the time frame specified in the Company’s amended and
restated memorandum and articles of association, as described in the Company’s
Prospectus relating to the Offering. Capitalized terms used but not defined
herein shall have the meanings set forth in the Trust Agreement.

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into the trust operating account at [·] to await distribution to the
Public Shareholders. The Company has selected [●] as the date for the purpose of
determining when the Public Shareholders will be entitled to receive their share
of the liquidation proceeds. You agree to be the Paying Agent of record and, in
your separate capacity as Paying Agent, agree to distribute said funds directly
to the Company’s Public Shareholders in accordance with the terms of the Trust
Agreement and the amended and restated memorandum and articles of association of
the Company. Upon the distribution of all the funds, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section 1(j) of the Trust Agreement.

  Very truly yours,       Social Capital Hedosophia Holdings Corp. II        
By:         Name:
Title:



cc: Credit Suisse Securities (USA) LLC


B-1 

 

EXHIBIT C

[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

Re: Trust Account No.                   Tax Payment Withdrawal Instruction

Dear Mr. Wolf and Ms. Gonzalez:

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Social Capital Hedosophia Holdings Corp. II (the “Company”) and Continental
Stock Transfer & Trust Company (the “Trustee”), dated as of April 27, 2020 (the
“Trust Agreement”), the Company hereby requests that you deliver to the Company
$                of the interest income earned on the Property as of the date
hereof. Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

[WIRE INSTRUCTION INFORMATION]

  Very truly yours,       Social Capital Hedosophia Holdings Corp. II        
By:         Name:
Title:



cc: Credit Suisse Securities (USA) LLC

C-1 

 

EXHIBIT D
[Letterhead of Company]

[Insert date]

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

Dear Mr. Wolf and Ms. Gonzalez:

Re: Trust Account No.                   Shareholder Redemption Withdrawal
Instruction

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Social Capital Hedosophia Holdings Corp. II (the “Company”) and Continental
Stock Transfer & Trust Company (the “Trustee”), dated as of April 27, 2020 (the
“Trust Agreement”), the Company hereby requests that you deliver to the
redeeming Public Shareholders on behalf of the Company $                  of the
principal and interest income earned on the Property as of the date hereof.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

The Company needs such funds to pay its Public Shareholders who have properly
elected to have their Ordinary Shares redeemed by the Company in connection with
a shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association (A) to modify the substance or timing of
the Company’s obligation to allow redemption in connection with the Company’s
initial Business Combination or to redeem 100% of the Company’s public shares if
it does not complete its initial Business Combination within such time as is
described in the Company’s amended and restated certificate of memorandum and
articles of association or (B) with respect to any other provision relating to
shareholders’ rights or pre-initial Business Combination activity. As such, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the redeeming Public Shareholders
in accordance with your customary procedures.

  Very truly yours,       Social Capital Hedosophia Holdings Corp. II        
By:         Name:
Title:



cc: Credit Suisse Securities (USA) LLC

D-1 

